 In the Matter of CALIFORNIA `VALNUT GROWERS ASSOCIATION, EM-PLOYERandMISCELLANEOUSWAREHOUSEMEN, DRIVERS& HELPERSUNION LOCAL No. 986, INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, A. F. or L.,PETITIONERCase No. 21-RC-882.-Decided September 00, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before George H.O'Brien, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations. involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4. In accordance with the stipulation of the parties, we find thatthe following employees of the Employer constitute a unit. appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act :All employees of Shelling Plants No. 1 and 2, employees of theShelling Plants working in the Union Pacific sheds, and employeesof the cellophane packaging department in Vernon, excluding ware-1The hearing officer properly granted the motion of Food,Tobacco, Agricultural andAlliedWorkers Union of America, CIO, herein called thePTA, to intervene.He deniedthe motion of Local 25 to intervene.The PTA, but not Local 25, has complied with thefiling requirementsof the Act.Both Local 25 and the FTA were signatories to a contractwith the Employer which expired on August 15, 1949.86 N. L. R. B., No. 7.28 CALIFORNIA WALNUT GROWERSASSOCIATION29house and field department employees in the Union Pacific sheds, em-ployees of the Vernon warehouse, employees of the Mill Street ware-house, and nurses, timekeepers, construction department, office andprofessional employees, guards, and supervisors.5.The Employer's packing business is seasonal in nature, the peakseason being between October 1 and November 30. The parties havejoined in requesting that, if an election is directed, it should be heldsome time during the peak of the season. To hold the election duringthe peak of the season will obviously result in making the franchiseavailable to the greatest number of employees.Under those circum-stances, we shall direct that the election be held at or about the peakof the next seasonal production period, on a date to be determined bythe Regional Director, among the employees in the appropriate unitwho are employed during the pay-roll period immediately precedingthe date of the issuance of Notice of Election by the Regional Director.DIRECTION OF ELECTION 2As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted on a date to be selected by the RegionalDirector, subject to the instructions set forth in paragraph 5 above,under the direction and supervision of the Regional Director for theRegion in which this case was heard, and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regulations,among the employees in the unit found appropriate in paragraphnumbered 4, above, who were employed during the pay-roll periodimmediately preceding the date of issuance of Notice of Election bythe Regional Director, including employees who do not work duringsaid pay-roll period because they are ill or on vacation or temporarilylaid off, but excluding those employees who quit or are dischargedfor cause after the eligibility date but before the election and have notbeen rehired or reinstated prior to the date of the election, and alsoexcluding employees on strike who are not entitled to reinstatement,to determine whether or not they desire to be represented, for purposesof collective bargaining, by Miscellaneous Warehousemen, Drivers &Helpers Union Local No. 986, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America, A. F. of L.2 Food,Tobacco, Agricultural and Allied Workers Union of America,CIO, Is omittedfrom the ballot because of the failure of Its local to comply with the filing requirementsIn Section 9 (f), (g), and (h). In the event that Local 25 effects compliance with thefiling requirements of the Act within 2 weeks from the date of this Direction,the RegionalDirector is instructed to accord Food, Tobacco, Agricultural and Allied Workers Union ofAmerica, CIO,and its Local No. 25,a place on the ballot in the election directed herein.